                                                                                    E-FILED
                                                   Tuesday, 11 December, 2018 11:13:49 AM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

KELLI ANDREWS,                     )
                                   )
           Plaintiff,              )
                                   )
     v.                            )     No. 18-cv-1100
                                   )
SANGAMON COUNTY,                   )
ILLINOIS, et al.,                  )
                                   )
           Defendants.             )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiff Kelli Andrews’s

Motion to Compel Discovery from Sheriff of Sangamon County (d/e 26)

(Motion). For the reasons set forth below, the Motion is ALLOWED.

                              BACKGROUND

     Andrews is the mother and administrator of the estate of Tiffany

Rusher, deceased. Rusher was mentally ill and killed herself while a

pretrial detainee in custody in the Sangamon County, Illinois, Jail. Andrews

brings this action under the Civil Rights Act of 1866, 42 U.S.C. § 1983; the

Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq.; the

Rehabilitation Act, 29 U.S.C. § 794; and state law. See Complaint (d/e 1).




                                Page 1 of 5
      Andrews served a request for production of documents on the

Defendant Sangamon County Sheriff’s Office. The Sheriff’s Office

produced redacted copies of certain responsive documents. The

redactions removed identifying information about other inmates. The Court

had already entered a protective order qualified under the Health Insurance

Portability and Accountability Act of 1996 (HIPAA), Pub. L. 104-191, 110

Stat. 1936. Agreed Protective Order (d/e 22). The Defendant Sheriff’s

Office redacted the names because it asserted that the identifying

information was protected by the Illinois Mental Health and Disabilities Act,

740 ILCS 110/1 et seq.; Illinois state law evidentiary privileges; and the

possibility of the psychotherapist-patient privilege. The Sheriff’s Office also

alleged that the names were not relevant. See Defendants’ Response to

Plaintiff’s Motion to Compel (d/e 29) (Defendants’ Response), at 2-14.

      The Court directed the Sheriff’s Office to provide unredacted versions

of the documents to the Court for in camera inspection to determine

whether the psychotherapist-patient privilege was implicated in any of the

documents. Text Order entered November 27, 2018. The Sheriff’s Office

complied and provided the unredacted copies. Notice of Compliance with

Court Order Dated November 27, 2018 (d/e 35). The Court has reviewed

the documents and determined that none of the documents contain

                                 Page 2 of 5
confidential communications between patient and psychotherapist subject

to the privilege. See Jaffee v. Redmond, 518 U.S. 1, 9-10, 16 (1996). This

privilege is not at issue in this case.

                                   ANALYSIS

      The Court determines that the Sheriff’s Office shall provide the

unredacted documents to Andrews. Andrews brings federal claims in this

case. Federal law and federal privileges, therefore, control. Northwestern

Memorial Hospital v. Ashcroft, 362 F.3d 923, 925 (7th Cir. 2004). Under

federal law, the names of the other inmates can be provided to Andrews

because a HIPAA qualified protective order is in place. 45 C.F.R. §

164.512. The Sheriff’s Office’s arguments to the contrary are not

persuasive. The protective order provides adequate protection of this

information.

      The names of other inmates are also relevant under principles of

discovery. Andrews alleges municipal liability claims against Sangamon

County, Illinois, pursuant to Monell v. Department of Social Services of the

City of New York, 436 U.S. 658 (1978). See Complaint Count I (official

capacity claim against Defendant Sheriff of Sangamon County). Those

claims put at issue whether Sangamon County has a policy or binding

practice or custom to treat mentally ill pretrial detainees in violation of their

                                   Page 3 of 5
rights. See Monell, 436 U.S. at 690. The names of other inmates may lead

to admissible information on this issue. Disclosure of their identities on

these documents is proportional to the needs of this case. Fed. R. Civ. P.

26(b)(1).

      Finally, a party may not sua sponte redact non-privileged information

from a responsive document. See e.g., Stewart v. Credit One Bank, N.A.,

2017 WL 3453569, at *3 (D. Kan. August 11, 2017); Toyo Tires & Rubber

Co., Ltd. v. CIA Wheel Group, 2016 WL 6246384, at *2 (C.D. Cal. February

23, 2016); Bonnell v. Carnival Corp., 2014 WL 10979823, at *4 (S.D. Fla.

January 31, 2014); Melchior v. Hilite International, Inc., 2013 WL 2238754,

at *3 (E.D. Mich. May 21, 2013); Medtronic Sofamor Danek, Inc., v.

Michelson, 2002 WL 3303691, at *5 (W.D. Tenn. January 30, 2002). The

Sheriff’s Office needed to file a motion for protective order. It should not

have redacted the documents. The Court therefore orders the Sheriff’s

Office to produce the unredacted copies of the documents.

      Rule 37(a)(5)(A) requires this Court to award to a prevailing plaintiff

her fees and expenses except in a limited set of cases, including

circumstances that make an award unjust. Fed. R. Civ. P. 37(a)(4)(A)(iii).

The Court finds that an award in this case would be unjust. The Illinois

Mental Health and Disabilities Act put the Sheriff’s Office in a very difficult

                                  Page 4 of 5
position. It faced a risk of liability under state law if it released the names of

other mentally ill detainees without a court order. The discussions between

the attorneys clearly indicate that this liability was the major concern that

caused the Sheriff’s Office to withhold the names. See generally,

Defendants’ Response to Plaintiff’s Motion to Compel (d/e 29), Exhibit 4,

Emails Between Counsel. This Court has now resolved that federal law

controls and has ordered the Sheriff’s Office to produce the documents.

Under these difficult circumstances, the Court will not require the

Defendants or their attorneys to pay Andrew’s fees and expenses.

      THEREFORE, IT IS ORDERED that Plaintiff Kelli Andrews’s Motion

to Compel Discovery from Sheriff of Sangamon County (d/e 26) is

ALLOWED. Defendant Sangamon County, Illinois, Sheriff’s Office is

hereby ordered to produce to Plaintiff by December 21, 2018, the

unredacted copies of the documents previously produced in redacted form.

The produced unredacted documents are Confidential Information subject

to the Agreed Protective Order entered August 31, 2018 (d/e 22).

ENTER: December 11, 2018


                               s/ Tom Schanzle-Haskins
                               TOM SCHANZLE-HASKINS
                         UNITED STATES MAGISTRATE JUDGE


                                  Page 5 of 5
